      Case: 4:18-cr-00209-CAB Doc #: 46 Filed: 04/01/21 1 of 4. PageID #: 320




                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

UNITED STATES OF AMERICA,                   )       CASE NO. 4:18CR209
                                            )
                      Plaintiff,            )       SENIOR JUDGE
                                            )       CHRISTOPHER A. BOYKO
                                            )
              vs.                           )
                                            )
DANIEL B. FLEISCHER,                        )       OPINION AND ORDER
                                            )
                      Defendant.            )

CHRISTOPHER A. BOYKO, SR. J.:

       The Court must decide whether to impose the $5,000 assessment mandated by the Justice

for Victims of Trafficking Act (“JVTA”), 18 U.S.C. § 3014. Defendant argues it is error to

impose the assessment since he is indigent. The Court disagrees. For the following reasons, the

Court ORDERS Defendant to pay the $5,000 assessment under the JVTA.

       On April 8, 2019, Defendant pleaded guilty to one count of Sexual Exploitation of

Children, a violation of 18 U.S.C. § 2251(a); and one count of Receipt and Distribution of Visual

Depictions of Real Minors Engaged in Sexually Explicit Conduct, a violation of 18 U.S.C. §

2252(a)(2). For these crimes, the Court sentenced him to an aggregate prison term of 447

months and a lifetime period of supervised release. The Court did not impose restitution or a

fine, and it ordered Defendant to pay a Special Assessment of $200. As for the assessment under

the JVTA, the Court held the matter in abeyance pending further briefing.
      Case: 4:18-cr-00209-CAB Doc #: 46 Filed: 04/01/21 2 of 4. PageID #: 321




       Both parties complied with the Court order and briefed the issue. The Government

argued that Defendant should pay the JVTA assessment. (Doc. 35). Defendant disagreed,

arguing instead he is indigent and cannot pay the $5,000. (Doc. 43).

       The JVTA requires a court to “assess an amount of $5,000 on any non-indigent

person…convicted of an offense under…chapter 110 (relating to sexual exploitation and other

abuse of children).” 18 U.S.C. § 3014(a)(3). “Defendants have ‘20 years after the release from

imprisonment’ to pay the assessment.” United States v. Wandahsega, 924 F.3d 868, 888 (6th

Cir. 2019) (citing 18 U.S.C. §§ 3014(g), 3613(b)).

       While the imposition of the $5,000 assessment is mandatory under the JVTA, a court

cannot impose the monetary sanction on an indigent defendant. United States v. Shepherd, 922

F.3d 753, 758 (6th Cir. 2019). In determining indigency under § 3014, courts in the Sixth Circuit

must answer two questions: “(1) is the defendant impoverished now; and (2) if so, does the

defendant have the means to provide for himself so that he will not always be impoverished.” Id.

(emphasis in original). The defendant carries the burden of proving indigency. United States v.

Goodin, 815 Fed. App’x 860, 868 (6th Cir. May 28, 2020).

       The Court finds the Defendant has not satisfied his burden in proving indigency under §

3014. Extremely relevant to the Court’s consideration of the first Shepherd-question is

Defendant’s transfer (or attempted transfer) of approximately $6,700 to his father shortly after

his arrest. (See Doc. 35-1). Defendant has neither disputed the prison transcript nor

satisfactorily explained the transfer of funds. While it is true that the Probation Department

found Defendant to have a negative net worth at the time of its investigation, (Doc. 28, PageID:

111, ¶ 75), this finding did not consider Defendant’s accounts that he transferred to his father.

Moreover, the Court has also considered this information when it declined to impose a fine. Nor



                                                -2-
      Case: 4:18-cr-00209-CAB Doc #: 46 Filed: 04/01/21 3 of 4. PageID #: 322




did the Court award any restitution. Finally, although Defendant qualified for Court-appointed

counsel, this determination, while probative, is not dispositive. Shepherd, 922 F.3d at 759.

       Defendant focuses most of his brief on his future inability to pay the assessment.

According to Defendant, he will be in his sixties when released with little employable skills and

little time to join the workforce. And while he may work in prison, his earnings will be minimal

and not enough to satisfy the assessment.

       The defendant in United States v. Easterling made a similar argument. There, the

defendant faced a 90-year prison sentence, argued he could not satisfy the assessment on meager

prison earnings and would be unable to satisfy the requirement upon release. 811 Fed. App’x

306, 308-09 (6th Cir. Apr. 28, 2020). The Sixth Circuit disagreed, affirming the district court’s

imposition of the assessment. Id. at 308. Importantly, Easterling found that a lengthy

incarceration does not necessarily mean that a defendant cannot earn money in the future. Id. at

310. Although $.12 to $.40 per hour “are indisputably meager, they are funds that can be

assigned to [Defendant’s] financial obligations and support the district court’s finding that he

will have the ability to work in prison.” Id.

       The same is true here. Defendant has a lengthy prison sentence to earn money to put

towards paying the assessment. Wandahsega, 924 F.3d at 889; Goodin, 815 Fed. App’x at 868

(a defendant’s future ability to earn includes in-prison earnings). Moreover, compared to

similarly situated defendants facing the JVTA assessment, Defendant is in better financial health

than others order to pay the assessment. See Shepherd, 922 F.3d at 756-57 (defendant ordered to

pay JVTA assessment despite facing liability of $55,000 when released from prison);

Wandahsega, 924 F.3d at 889 (defendant ordered to pay JVTA assessment despite previous




                                                -3-
      Case: 4:18-cr-00209-CAB Doc #: 46 Filed: 04/01/21 4 of 4. PageID #: 323




liabilities over $30,000); Goodin, 815 Fed. App’x at 868 (defendant facing over $175,000 in

liabilities had to pay JVTA assessment).

       Accordingly, the Court finds Defendant not indigent for purposes of § 3014. His current

financial debt is not as severe as others facing similar assessments. Moreover, he has not

satisfactorily explained the transfer of approximately $6,700 while this case was pending.

Finally, Defendant has a future ability to earn money to satisfy the assessment both while

imprisoned and upon release.

       Therefore, the Court ORDERS that Defendant pay the $5,000 assessment under the JVTA.

An Amended Judgment will be issued separately.

       IT IS SO ORDERED.

                                             s/ Christopher A. Boyko
                                             CHRISTOPHER A. BOYKO
                                             Senior United States District Judge

Dated: April 1, 2021




                                               -4-
